Citation Nr: 1538896	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  14-02 561	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asthma.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from November 1971 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran requested a Board hearing, but the request was subsequently withdrawn.

The appeal of the reopened claim of entitlement to service connection for asthma and the claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In an October 1998 rating decision, the RO declined to reopen a claim of entitlement to service connection for asthma.  The Veteran did not appeal the rating decision.
 
2.  Evidence received since the October 1998 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for asthma, and it raises a reasonable possibility of substantiating the underlying claim. 

 
CONCLUSIONS OF LAW

1.  The October 1998 rating decision, which denied the Veteran's claim of service connection for asthma, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for asthma has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran first filed a claim of entitlement to service connection for asthma in September 1992.  In a February 1993 rating decision, the RO denied the claim of service connection for asthma, on the basis that medical evidence indicated that the veteran's pulmonary asthma preexisted service and was not aggravated by service.  The veteran timely appealed that rating decision.  

In a June 1996 decision, the Board denied the claim for service connection for asthma on the basis that clear and unmistakable evidence demonstrates that the veteran had a history of asthma that preexisted service, rebutting the presumption of soundness on entrance to service; that the preexisting asthma did not worsen during service; and that the veteran's asthma was not incurred in or aggravated during service.  

In an April 1997 rating decision, after receiving additional evidence, the RO declined to reopen a claim of service connection for asthma on the basis that new and material evidence had not been received to reopen the claim.  The RO determined specifically that recently received private treatment records established that the veteran has asthma, but did not establish that the condition is related to the veteran's service; and thus there was no reasonable possibility that the new evidence would change the previous decision.

In an October 1998 rating decision, the RO also declined to reopen a claim of service connection for asthma on the basis that new and material evidence had not been received to reopen the claim.  The RO determined specifically that lay statements received were not competent to render an opinion as to the veteran's health prior to 1972; and that a statement from a physician that he did not recall any physical examination prior to the veteran's entrance to service, did not provide an opinion as to the date of onset of the veteran's asthma.  

The Veteran did not file a notice of disagreement or submit new and material evidence within one year of the October 1998 rating decision, and the decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  The Veteran indicated he would file a notice of disagreement, but never did for this decision.

Although the prior decision is final, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (Court) has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id. 
  
The evidence of record at the time of the last final rating decision in October 1998 consisted of lay statements, the Veteran's service treatment and personnel records, and post-service medical records and reports including of VA examination, dated prior to the October 1998 rating decision.   

In July 2010, the Veteran submitted a claim, essentially requesting to reopen his claim of service connection for asthma, to include as due to asbestos exposure while serving on a U.S. Navy ship.  

Since the October 1998 rating decision, evidence has been added to the claims file.  The additional evidence of record includes VA and private treatment records and lay statements of the Veteran and others.  The additional records provide evidence not previously on file that is probative to the Veteran's assertions that he did not have a preexisting asthma or other pulmonary respiratory condition.  Thereby the additional evidence relates to an unestablished fact necessary to substantiate the claim.

Prior to the last final decision the veteran had submitted three lay statements from teachers or coaches at his school he attended prior to service.  These statements generally attest that the veteran had a significant involvement in sports and athletics and never had a breathing problem.  Since then, the Veteran submitted additional statements including from the former principal of the school, another coach, the Veteran's brother, and a former fellow student.   The additional evidence provides a fuller picture from a wider set of witnesses across the Veteran's school and community to describe any overt respiratory symptoms the Veteran may have had prior to service.  Each of the additional lay statements generally attests that the Veteran was strongly involved in sports and athletics and did not have any breathing problems.

It is significant that the new evidence includes a statement from the principal of the school, presumably with official responsibilities to objectively report on matters such as this when requested.  The Veteran's brother provides a fuller picture in covering the veteran's condition at home.  While none of these authors are competent to diagnose asthma, they are competent to describe such symptoms as wheezing or other breathing problems, or the absence of such symptoms in the veteran.  The credibility of this evidence added to the record is to be presumed.  Justus, 3 Vet. App. at 513.

Thus, the additional lay statements are not cumulative or redundant, and are material to the question of whether the veteran had preexisting asthma or other pulmonary respiratory condition at the time he entered service.  

Also, in a May 2013 letter from the Veteran's representative, she refers to enclosed new evidence, specifically to "Physical Examination Forms dated in August 1970 and June 1971, Exhibit B."  She noted that these school physical examinations from August 1970 and June 1971 indicated that the veteran had no problems with chest or lungs at the time of these examinations.   

Review of the August 1970 and June 1971 physical examination reports show that on examination of the chest/lungs, the evaluation was normal during both examinations.

In conclusion, the additional evidence received since the October 1998 rating decision includes lay and medical evidence that was not previously on file, is not cumulative or redundant of the prior evidence on file, relates to an unestablished fact necessary to substantiate the claim, and ultimately raises a reasonable possibility of substantiating the claim.  In light of the newly submitted records and contentions, when considered with previous evidence of record, the claim of service connection for asthma is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.


ORDER

As new and material evidence has been presented, the claim of entitlement to service connection for asthma is reopened, and to this extent only the appeal is granted.



REMAND

In light of the Board's decision reopening the claim of service connection for asthma, and for purposes of further development required for the reasons outlined below, a remand of the underlying service connection claim is necessary for further development and to accord the RO an opportunity to adjudicate the issue on a de novo basis.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010). 

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

In this case, the new and material evidence discussed in the decision above, in combination with service treatment records, raises a question of whether or not clear and unmistakable evidence demonstrates that asthma existed before service.  

The service treatment records clearly show that at the October 1971 entrance examination, the Veteran reported he had not had asthma; and on examination of the lungs the evaluation was normal.  The service treatment records reflect that the Veteran began having complaints of difficulty breathing in February 1972, several months after entry to service, at which time the treatment report notes that the Veteran had an asthma attack secondary to fumes and that this was resolving.  He later sought treatment in April and again in May for complaints of wheezing associated with working in the chill box, and he was then evacuated by air due to bronchospasm.  
 
A May 1972 consultation report noted that he had been on sick call repeatedly with bronchospasm requiring therapy and reassignment of duties, but this had failed to alter the course.  Due to the refractory nature of symptoms, the consulting physician opined that the Veteran was not physically qualified for duty at sea.  The diagnosis was asthma, bronchial, EPTE (existing prior to entry[to service]).  The report of a subsequent Medical Board states that "according to his history, the patient has had asthma most of his life, requiring parenteral therapy for relief of symptoms as recently as the summer of 1971..."

Later after service, as reflected in VA treatment records in 2009, the Veteran has reported a history of smoking from age 19 (which would have been approximately the time he was in service) until age 50.  At the time of an April 2009 visit, he reported that he had a heavy exposure to smokers at work; and that his asthma started in service and he had no previous history of asthma.  The Veteran has submitted numerous lay statements and has consistently stated that he had no breathing problems prior to service.  

On initiating his present claim on appeal, the Veteran asserted that his asthma is due to exposure to asbestos while onboard a Navy ship during service.  The Veteran served on foreign or sea service for 3 months and 17 days.  In the appealed December 2010 rating decision, the RO included consideration of the Veteran's assertion in his July 2010 claim to reopen, that his asthma was due to asbestos exposure while serving on a U.S. Navy ship.  The RO determined that there was no evidence of exposure or that the Veteran's asthma was caused by exposure to asbestos. 

There is competent evidence of a current disability of asthma, evidence establishing that a number of episodes of asthma attacks occurred in service starting several months into service, and an indication that the disability may be associated with the Veteran's service; but there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Given that no asthma or other pulmonary respiratory disorder was noted on examination at entry to service, there is a presumption of soundness, and VA must show by clear and unmistakable evidence both that the disease existed prior to service and that the disease was not aggravated by service to rebut it.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003 (July 16, 2003); Wagner, 370 F.3d at 1089.  However, there is some medical evidence in later service treatment records that asthma preexisted service.  

Therefore, a VA examination is necessary to obtain an opinion on the question of whether or not: (1) clear and unmistakable evidence demonstrates that the asthma shown in service existed before service and (2) clear and unmistakable evidence demonstrates that the asthma was not aggravated by service.  

If the presumption of soundness is not rebutted, then an opinion is necessary as to the likelihood that any current asthma or other diagnosed pulmonary respiratory disorder had its onset in service, or was caused by an injury or disease in service, to include exposure to asbestos.  

The Veteran is also claiming entitlement to TDIU.  Although seeking a certain rating is essentially a downstream issue that could be appealed for at a later date, the readjudication of the claimed asthma claim on remand could affect the claim for a grant of TDIU.  Thus, the Board will also remand this claim.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature of etiology of any asthma or other pulmonary respiratory disorder.  The claims file must be made available to the examiner for review and the report should reflect that such review was conducted.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify all current pulmonary respiratory disorders, including whether the Veteran has (i) asthma and (ii) an asbestos-related disease.

The examiner should offer an opinion as to: (i) whether there is clear and unmistakable (undebatable) evidence that asthma or other pulmonary respiratory disorder existed prior to service; and (ii) if so, whether there is clear and unmistakable (undebatable) evidence that the disorder was not aggravated by service.

If there is not clear and unmistakable evidence that asthma or other pulmonary respiratory disorder identified existed prior to service, then offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that such disorder had its onset in service or was caused by an injury or disease in service, to include exposure to asbestos.  

If the examiner finds that asthma or other pulmonary respiratory disorder is related to service, then opine as to the impact of such disorder on the Veteran's ability to work.  

The examiner should set forth a complete rationale for all findings and conclusions in the examination report.  

2.  Finally, readjudicate the service connection claim on the merits, and in light of that action, readjudicate the claim for TDIU.  If a benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case that takes into account all evidence submitted since the last statement of the case, and provide the Veteran an opportunity to respond.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


